Citation Nr: 9914997	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right foot plantar 
fibromatosis.

2. Entitlement to service connection for left foot plantar 
fibromatosis.

3.  Entitlement to service connection for headaches, right 
hand tumor, and a right hip disorder as secondary to 
bilateral plantar fibromatosis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and S.S.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1970 and December 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the benefits sought on 
appeal.

The veteran appeared and testified at a January 1999 Travel 
Board Hearing before the undersigned Board member.


FINDINGS OF FACT

1.  The veteran's right foot plantar fibromatosis, which 
clearly and unmistakably preexisted active service, is not 
shown by competent medical evidence to have increased in 
severity during service.

2.  There is no competent medical evidence of a nexus or link 
between the veteran's left foot plantar fibromatosis and his 
period of service.  

3.  There is no competent medical evidence showing a nexus or 
link between the veteran's headaches, right hand tumor, or 
right hip disorder, as secondary to a service-connected 
disability.   


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for aggravation of 
preexisting right foot plantar fibromatosis.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left foot plantar 
fibromatosis.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for headaches, right hand 
tumor, or right hip disorder, as secondary to a service-
connected disability.  38 U.S.C.A. §  5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Initially, the Board must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Private pre-service medical records from Providence Hospital, 
dated in 1968, show that the veteran underwent surgery for 
diagnosed right foot plantar fibromatosis.  

The Service Medical Records (SMRs) include a February 1970 
enlistment examination report noting that the veteran had 
three operations on his right foot, as evidenced by multiple 
surgical scars.  Clinical records dated in July 1970, 
September 1970, and May 1972, concerned the veteran's 
complaints of pain in his right foot and noted his pre-
service history of recurrent plantar growths and resultant 
surgeries, but no growths or masses were found in his right 
foot at these clinical visits.  The SMRs contained no 
indication of left foot plantar fibromatosis, or any other 
disease or disorder of the left foot.  

The veteran has also submitted testimony and written 
statements that his right foot plantar fibromatosis 
preexisted entry into active service, and that he suffered 
symptoms of plantar fibromatosis in both feet during service.

This competent evidence constitutes clear and unmistakable 
evidence that the veteran's right foot plantar fibromatosis 
existed prior to service, and is sufficient to rebut the 
presumption of soundness at time of entrance into service.  
Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The veteran does 
not contend otherwise; the thrust of his claim is that his 
preexisting right plantar fibromatosis was aggravated during 
service.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306. 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

VA treatment records for the period January 1995 to February 
1997 show the veteran was seen for complaints of bilateral 
foot pain associated with plantar fibromatosis, as well as 
for headaches, the right hand mass, and hip pain.   

A February 1995 radiology report found a plantar mass in the 
left foot. 

A VA hospital summary, an operation report, and a pathology 
report, all dated in June 1995, concern the veteran's left 
radical plantar fasciectomy for plantar fibromatosis.

Social Security Administration documents, dated in April 
1997, show the veteran was evaluated for the purpose of 
determining whether he was disabled due to his bilateral 
plantar fibromatosis.    

A May 1997 VA radiology report stated that the veteran's feet 
were within normal limits, except for some minimal narrowing 
of the metatarsophalangeal joint in the left foot.  The hips 
were also noted to be within normal limits. 

A May 1997 VA skin examination report recounted the veteran's 
history and current complaints of bilateral plantar 
fibromatosis, and complaints of a fibromatosis of the right 
hand.  The examiner observed thinning skin in the areas of 
the feet where surgery was performed, as well as tender 
nodules.  The examiner further "hypothesized" with regard 
to the veteran's headaches, that "severe pain in any part of 
the body could eventually lead to tension headaches[,] which 
is what the veteran feels is happening."  The diagnosis was 
"plantar fibromatosis with some thinning of the skin on the 
feet, but no other specific skin diseases."

A May 1997 VA feet examination report recited the veteran's 
history and current complaints of bilateral plantar 
fibromatosis, as well as complaints of a fibromatosis of the 
right hand, headaches, and hip pain.  The diagnoses were: 
bilateral plantar fasciitis and fibromatosis, status post 
multiple surgeries with chronic pain syndrome secondary to 
mechanical foot pain, and recurrent fibromatosis left foot; 
Dupuytren's contracture secondary to palmer fasciitis right 
hand; and tendonitis right hip.  The examiner commented that 
it is as likely as not that the veteran's right hand palmer 
fascia thickening is an underlying condition, and that it is 
as likely as not that the right hip tendonitis was caused by 
the inability of the veteran to walk or stand normally due to 
bilateral mechanical foot pain.  It was further commented 
that the veteran's chronic pain could "exacerbate tension 
headache like symptoms."

A May 1997 VA brain examination report stated the impression 
to be "muscle contraction headaches, markedly increased by 
foot pain and insomnia."


Additional evidence consists of an excerpt from an apparent 
medical text, The Foot Book, and two articles from a medical 
journal published by the American Orthopedic Foot and Ankle 
Society, Inc.  

The evidence of record, as summarized above, is not competent 
medical evidence for the purpose of showing: 1) that the 
veteran's right plantar fibromatosis was aggravated by, or 
otherwise related to, service; or 2) that the veteran's left 
foot plantar fibromatosis, first noted by medical records 
some 20 years after service, is related to service.  Although 
the SMRs show the veteran did complain of right foot pain 
during service, repeated examinations of the right foot did 
not find any recurrence of the plantar fibromatosis 
surgically removed prior to service.  In addition, the post-
service medical records indicate that the veteran did not 
seek medical treatment for his feet until January 1995, more 
than 20 years after separation from service, which also 
precludes the well-grounding of the veteran's plantar 
fibromatosis claims pursuant to the theory of continuity of 
symptomatology under Savage.  Moreover, not a single in-
service or post-service medical record indicates that the 
veteran's right foot plantar fibromatosis was aggravated by, 
or otherwise due to, his active military service, nor do they 
demonstrate that left foot plantar fibromatosis is related to 
service.  And, although the medical texts submitted by the 
veteran are relevant for the purpose of explaining the 
general nature, etiology, and treatment for plantar 
fibromatosis, such texts do not demonstrate that the 
veteran's right foot disability was aggravated by military 
service or that his left foot plantar fibromatosis is in any 
way related to service.  Simply put, there is no competent 
medical evidence showing that the veteran's preexisting right 
foot plantar fibromatosis was aggravated by, or otherwise the 
result of, service, or that there is a link or nexus between 
his left foot fibromatosis and service.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996)

With regard to the veteran's claim of entitlement to service 
connection for headaches, right hand tumor, and a right hip 
disorder as secondary to bilateral plantar fibromatosis, the 
Board concludes that service connection must be denied.  This 
is because in order to establish that a claim for secondary 
service connection is well grounded, the veteran must 
demonstrate a current disability is the result of a service-
connected disability.  As previously explained herein, the 
Board finds that service connection for bilateral plantar 
fibromatosis is not warranted, thus precluding secondary 
service connection for headaches, right hand tumor, and a 
right hip disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995); Black v. Brown, 10 Vet. App. 279 (1997).

Therefore, the only evidence of record supporting the 
veteran's contentions are the lay statements and hearing 
testimony of the veteran, his mother, and S.S.  As a matter 
of law, however, the veteran, his mother, and S.S. (as 
laypersons) are not competent to render medical diagnoses or 
to offer opinions as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
the veteran needs to show medical evidence that: 1) his right 
foot plantar fibromatosis was aggravated by, or otherwise the 
result of, service; and 2) his left foot plantar fibromatosis 
is related to service.  By this decision, the Board is 
informing the veteran that medical evidence of causation is 
required to render his claim well grounded.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).








ORDER

Well-grounded claims not having been submitted, entitlement 
to service connection for right foot plantar fibromatosis, 
left foot plantar fibromatosis, and headaches, right hand 
tumor, or right hip disorder as secondary to bilateral 
plantar fibromatosis, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

